ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 99-357 and DRB 99-424 concluding that GERARD V. ROSS of BELLEVILLE, who was admitted to the bar of this State in 1988, and who was temporarily suspended from practice by Order of the Court dated July 14, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(fail-ure to communicate), RPC 8.1(b) (failure to cooperate); and RPC 8.4(c)(misrepresentation);
And the Disciplinary Review Board having determined that said term of suspension should be consecutive to the six-month suspension imposed this date for respondent’s misconduct in DRB 00-040;
And good cause appearing;
It is ORDERED that GERARD V. ROSS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective October 11, 2001; and it is further
ORDERED that respondent not be reinstated to practice unless and until he complies with the determination of the District VC *8Fee Arbitration Committee in Docket No. VC-98-043F; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.